﻿It is my pleasure to congratulate the President on his election at this forty-second session of the United Nations General Assembly. His election reflects the personal esteem he enjoys and reinforces the role of his country in supporting international efforts and strengthening the bonds of international co-operation. I am convinced that his competence will be an effective factor in enabling the General Assembly to conclude its work in the best possible manner. He has always been recognized in United Nations circles as one of its most prominent personalities.
I should like to take this opportunity also to express to Mr. Humayun Choudhury, the President of the General Assembly at its forty-first session and the Minister for Foreign Affairs of Bangladesh, our deep appreciation of his effective role in dealing with the various problems that occurred, including the administrative and financial crisis that faced the United Nations, as well as his role in helping the United Nations to emerge, at the end of that session, stronger in our conscience and in the conscience of the nations of the world.
In this respect, I should like to reiterate our appreciation to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, who worked, and is still working, with sincerity and diligence, to solve the internal problems of the United Nations and guide its international efforts towards the achievement of its basic objectives. He does so with impartiality, objectivity, and a sense of the great responsibility he shoulders, and we support him in his efforts. 
The foreign policy of the Kingdom of Saudi Arabia, a country that embraces the religion of Islam and applies the tolerant Islamic shariah, is implemented on the basis of the principles upon which the United Nations was founded and the noble objectives for which its Charter was promulgated, these being a reaffirmation of what Islamic law stipulates for the conduct of international relations. As the Custodian of the Two Holy Places, King Fahd bin Abdul-Aziz noted, in an address he delivered on the eve of Saudi Arabia's National Day last week, that Islamic belief is an integral doctrine which is based on mercy, compassion, solidarity, brotherhood and mutual respect and is devoid of oppression, deceit and treachery.
On this basis, we reaffirm our determination to work in support of the United Nations and its specialized agencies, as they are the proper framework for co-operation between nations and peoples and the effective means for settling conflicts between States.
The United Nations has established rules of conduct for relations between nations and States as laid down in the Charter, and its universality has given that framework the force of a legal commitment in all aspects of world concerns. There is no dimension of human endeavour in which the Organization does not forge a constructive role and strive to keep pace with the tremendous scientific, technological and economic strides that have been made in the twentieth century. This development has reduced differences between peoples and bridged the chasm between States. It has narrowed the gaps between communities and opened wide the door to international co-operation, so that the United Nations, through all its agencies, bodies and branches, has become a basic, indispensable element in Saudi Arabia) international affairs, while its fundamental objectives challenge the ability of its Members to give effect to the purposes and principles of the Charter.
The basic demand of the peoples of the world today is for peace and stability. The use of war as a means of resolving conflicts is totally rejected. There is no doubt, however, that continued success in this direction must be linked to a commitment by Member States to the letter and spirit of the Charter. Such commitment is the only guarantee of the realization of international peace and security, because it guarantees the establishment of normal, fair and balanced relations among all States, irrespective of their size, location, military strength or political, economic and social regime. Perhaps one of the most formidable challenges confronting the United Nations today concerns the wide gap between commitment to the principles of the Charter and the actual behaviour of States in their international relations, especially those States, such as Israel and South Africa, that persist in aggression, oppression, terrorism and discrimination. Should the Organization fail to take timely, definitive and responsible action, it will jeopardize its credibility and its effectiveness in ensuring the commitment of its Members to the Charter and the purposes and principles it set out therein.
In seeking improved co-operation, we should take account of recent experience and consider the obstacles that face the United Nations and hamper the prospects of greater co-operation, which is vital for peace, stability and growth. The countries whose practices violate the Charter must bear the full responsibility for creating those obstacles. Hence, we should consider the means set forth in the Charter for dealing with these violations. 
The insistence upon aggression, violation of the principles of the Charter and rejection of the resolutions of the General Assembly and the Security Council pose a challenge to the Charter which should prompt us to act firmly to secure compliance with the purposes and principles of the Charter. Reluctance to do so indicates an abdication of responsibility and abandonment of one of the most fundamental principles of the Charter. In addition to a substantial series of international violations of and acts of aggression against the rights and freedoms of peoples, we also have before us a long list of economic and social problems that still await wise remedies based on a sense of communal responsibility and a balanced approach to co-operation, matched by a sense of commitment to the moral and legal responsibilities which all of us should respect and fulfil.
We face this year, as we have faced for the past 40 years, the question of Palestine and the Middle East and the core of that conflict, the question of Al Quds Al Sharif, which arise from Israeli aggression against Arab lands, the Arab inhabitants of Palestine and other peoples in the neighbouring Arab countries, as well as aggression against the Islamic nations and the Islamic Ultima, especially in Al Quds Л1 Sharif, the first kibla and third Holiest Shrine. We do not believe that any problem or issue has become clearer and more evident in all its aspects to the whole world than has the problem of Palestine. There is no problem in which wrong challenges right every day more clearly than in the case of the problem of Palestine. The United Nations has never before faced such a challenge to its will and such an assault upon its Charter as it has faced, and continues to face, through the persistence of Zionist aggression against the Arab people within and outside Palestine. The tragic circumstances and sad situation from which Lebanon is suffering constitute one of the acute consequences of this problem.
Peace is the demand of all humanity today, peace based on justice, and justice is the foundation of stability and the basis for its continuation. But the objective of peace has become the victim of those that reject it. Israel has spaced no effort to thwart peace initiatives. It has persisted in aggression and its concerted effort to disrupt the possibility of peace. It has become evident that peace can be established in our region only through recognition of the inalienable, legitimate right of the Palestinian people to self-determination.
Israel's obstinacy and persistent attempts to disrupt peace Initiatives in order to gain time to achieve its objectives and designs will lead only to more trouble and to consequences that will increase the difficulty of solving the problem, with all the consequent risks and dangers. There is no clearer proof of this than Israel's deliberate attempts to put obstacles and difficulties in the path of the efforts aimed at convening an international conference.
It is hardly necessary for me to reaffirm here that no attempt to find a solution can be successful unless it includes the Palestine Liberation Organization, the sole legitimate representative of the Palestinian people, as a party and a factor in negotiations and dialogue. The Arab countries fulfilled their historical responsibility to ensure peace and made the best offer they could for the establishment of peace and stability in the region when they announced their framework for the peace process In the historic decision in Fez in 1982, which emphasized the Arab consensus on peace based upon justice. In accordance with international law and in compliance with the international will as represented by United Nations resolutions. 
The war between Iraq and Iran, which has entered its eighth year, has assumed new dimensions which threaten the security of the region and world peace. Developments of recent months carry ominous overtones as to what continued opposition to end the war might lead and in what continued disregard of conventions and international resolutions to put an end to it might result. We call for the termination of this destructive war afflicting the Iraqi and Iranian peoples, not only for the sake and in the interests of all peoples, but also for the sake of the peace and stability of the region and the preservation of the vital interests of the countries of the region. Those who work for its continuation are sacrificing the basic interests of the Iraqi and Iranian peoples and exposing the region and world peace to the gravest dangers.
Iran continues to extend its war with Iraq to non-participants by arrogating to itself the right to attack non-belligerent countries, assault the interests of other countries, and threaten international navigation in the Gulf. This perverted and dangerous logic is the main reason for the instability, extreme tension, and deplorable deterioration of the situation in the Gulf region. If Iran assumes the right to attack countries not parties to the conflict, then it is only natural that each country in the region has the full right to defend itself against aggression.
The continuation of the conflict and the threats by which Iran attempts to extend its scope in the Gulf region, going so far as to attack ships of other countries which are not parties to the conflict, and its continuous threats to the freedom of navigation in the Gulf are the cause of the presence of international fleets in the Gulf waters. At their meeting in Tunisia the Arab Foreign Ministers unanimously asked Iran not to make its actions the cause for drawing international conflict to the region but, rather, for establishing peace and security therein. It also called on all peace-loving nations of the world to urge Iran to accept the will of the international community to end its war with Iraq quickly. 
We take this opportunity to call upon Iran, again, from this international forum, to refrain from acts of aggression and threats against the Arab Gulf countries and to take part in the quest to establish peace and stability in the region — a responsibility of the countries of the region and the States Members of the United Nations.
While expressing our appreciation for Iraq's position and readiness to halt the war and terminate the conflict in accordance United Nations resolutions, I should also like to reiterate the support of the Kingdom of Saudi Arabia for Security Council resolution 598 (1987) , which provides for the peace and security of the parties to the conflict and regional and international stability. The Arab countries have unanimously supported that resolution and urged the United Nations and the Secretary-General to intensify their endeavours and assume their responsibilities to implement it.
It is regrettable that the Iranian response - in the statement delivered by the President of Iran a few days ago - to that resolution and United Nations efforts aimed at putting an end to the war and establishing peace completely closes the door on those attempts and destroys hopes for an end to the tragic and destructive war. This requires that the United Nations take a firm decisive stand by securing the necessary measures to implement the aforementioned resolution, also it requires that the Security Council, in particular, take a decision without delay to implement resolution 598 (1987) which includes the imposition of sanctions against the party that does not implement that resolution in accordance with the United Nations Charter.
Iran was not content just with its war with Iraq - a war which went on to spread disruption and chaos in the region, exposing the area to the risks of foreign intervention and, ultimately, propelling it into an international conflict - but has also threatened the security and stability not only of its Arab neighbours but of those outside the Gulf as well. It has missed no opportunity during the past few years to demonstrate hostility towards those countries. It carried out destructive activities in the State of Kuwait and launched its rockets against fully populated civilian areas. It placed mines in the Gulf waters and helped push the region into a storm of hostility and turmoil. The Iranian regime has become a unique case in rejecting international conventions and violating laws, norms and traditions that guide the international community, as well as deviating from the proper course of diplomatic relations. There is no clearer evidence of that than the Iranian authorities' violation of the sanctity of the Saudi and Kuwaiti embassies in Tehran, their flagrant occupation, plunder and destruction of those premises, and the mistreatment of their staff resulting in the death of a Saudi diplomat.
Islam is completely alien to such an approach and all those practices. Never since the light of guidance accompanied the Message of the prophet Mohammed - may peace and the blessing of God be upon him - has Islam been a source of extremism and terrorism. This just religion has never been one of intolerance, hate and fanaticism, but one of openness, tolerance and goodwill among all peoples.
The Kingdom of Saudi Arabia has tried during the past eight years to maintain normal relations with Iran in the hope of preserving links and maintaining good-neighbourliness; it has tolerated many acts and provocations against itself and its people. But Iran has missed no opportunity during those years to demonstrate a hostile attitude towards the Kingdom and the Arab Gulf countries.
It is regrettable that the President of Iran, from this international rostrum, made allegations against the Kingdom of Saudi Arabia that he knows, and we know, are untrue, and which evidence has proved false. It is also regrettable that the President of a country with a civilization steeped in the roots of history and whose Muslim population has always been a stronghold Of Islam and a builder of civilization has come to list in this international forum, which represents the world's conscience, a series of falsifications and mischievous accusations in clear defiance of the tolerant principles of Islam and the noble and original ethics of the Iranian people, and in flagrant violation and disregard of the values and norms of Islam. 
The Kingdom of Saudi Arabia was, and still is, careful to keep the differences between Islamic countries in their proper Islamic context. It has always dealt with these problems guided by the teachings of its just Islamic religion, avoiding demagoguery and vituperation. On that basis, the Kingdom of Saudi Arabia believes that the complete isolation and unanimous Arab and Islamic condemnation of Iran today is the proper response to such false allegations and practices, because allegation and falsification cannot remove the evidence of the horrendous crime that the Iranian authorities committed in Mecca, in the vicinity of the Holy Mosque of God, during the Holy Month. It is a sacred shrine that represents the Great Islamic Symbol which hearts yearn for. This atrocious crime took place not in the dark or in secret, but under the eyes and ears of millions of Muslims.
All the Islamic countries and institutions, organizations and centres - indeed, the whole world community - have condemned these criminal acts by Iran. We hope that the international reaction, and particularly the Islamic reaction, will make the Iranian leaders realize that they cannot convince people by force, terrorism and violence. They can get their message across only by becoming advocates of peace, brotherhood and kindness, the objectives whose core and foundation represent the real message of Islam, inspired by the divine revelation: "Invite (all) to the Way Of thy Lord with wisdom And beautiful preaching}
And argue with them In ways that are best And most gracious:
For thy Lord knoweth best.
Who have strayed from His Path,
And who receive guidance." (The Holy Koran, XVI: 125)
We were optimistic after the last session that there would be a just solution to the problem of Afghanistan. However, it is regrettable that the situation still remains the same. The foreign occupation is still continuing, and the Muslim Afghan people are struggling with all the means at their disposal, sacrificing the blood of their sons in defence of their religion and homeland, and sustaining the most extreme difficulties in order to resist the occupation, demanding withdrawal from their land and the establishment of a governmental system which Is acceptable to them.
While we reaffirm our fullest support for the just struggle of the Mujahidin, we still look forward to a positive response from the Soviet Union, a super-Power, to United Nations decisions, the decisions of the Organization of the Islamic Conference, the provisions of the United Nations Charter and the appeals of the world for a quick withdrawal from Afghanistan, a free and independent country throughout history.
While we support the efforts of the United Nations to arrive at an acceptable solution which can guarantee the return of all the refugees to their homes, non-interference in the internal affairs of Afghanistan and the preservation of Islamic identity, we still hope that should such a solution become possible, the relations between the two neighbouring countries - the Soviet Union and Afghanistan - will evolve into relations of good-neighbourliness and mutual respect.
We also take this opportunity to reiterate our appreciation of the important role played by the Islamic Republic of Pakistan and the sacrifices being borne by its people in hosting more than 3.5 million Afghan refugees on its soil, despite the economic and security burdens Pakistan is trying to shoulder. We call upon the nations of the world to co-operate with Pakistan in this great effort. 
The problem of Namibia and the racist policy adopted by South Africa are among the issues that we greatly care about, and they fall within the realm of the responsibilities we share with the African nations. On this basis, we call upon the international community of the United Nations to intensify its efforts to end the era of apartheid and colonialism in that part of the world.
The co-operation and alliance between the Zionist regime in Palestine and the Pretoria regime in South Africa, which are united by similar designs and common means and ideas, puts a double responsibility on the United Nations to implement the requirements of its Charter, as well as on Member States to be committed to their obligation to end the era of oppression, apartheid, violation of international conventions and the use of brute force against peaceful peoples.
South Africa's attacks on neighbouring African States will only increase the isolation of this racist regime, and will not save it from the final reckoning which is the ultimate fate of all oppressors. 
We in the Kingdom of Saudi Arabia stand by the African States, with which we are linked by the closest historic, religious and geographic ties, in their firm rejection of the policy of South Africa and in demanding full independence for Namibia. We call for firm implementation of the resolutions on an economic and political boycott of the Pretoria regime, until the Pretoria Government adheres to the decisions of the United Nations. We also deplore the close alliance between South Africa and Israel, whether overt or covert, in the economic, nuclear, strategic and political fields.
Economic problems are still among the most important obstacles to international understanding, at a time when they should be among the most important bridges for co-operation between nations. It is regrettable that last year was no better than the year before, because, despite the recent attempts in this respect, economic recovery is still facing concrete obstacles, and the international monetary system is still suffering from many problems. The instability of exchange rates is also causing a substantial disruption in the economies of the developing countries in particular. Moreover, the decline in the prices of raw materials in the developing countries, despite the rise in the prices of manufactured products imported by them from industrial countries, is a serious obstacle to their development and to the growth of international trade. The continuation of protectionist trends in some industrial countries is also increasing the difficulties confronting the expansion of international trade.
On the other hand, the attempts to activate the negotiations between North and South are also still stumbling. The developing countries are facing increased difficulties in meeting the responsibilities of development, because the fully developed countries have not adequately done their duty to co-operate with them in solving their problems. We all know that a large number of the developing countries inherited their economic burdens and the consequences of economic backwardness from foreign regimes which occupied their land and managed their affairs until their independence, achieved over the past 40 years.
In this regard we look forward to a strengthening of the role of the International Monetary Fund and the World Bank in addressing the problems I have referred to in a manner that enhances the solution of monetary problems and facilitates and frees international trade by removing the impediments and obstacles that have caused the developing countries to suffer, in order to arrive at a fair adjustment between developing nations and the fully developed ones. The collective responsibility for solving these problems should be reaffirmed, to avoid confrontations which we know would ultimately lead to further problems, whether in the economic or the political field.
The Kingdom of Saudi Arabia has always been careful to fulfil its commitments and carry out its obligations within the collective responsibility for the economic stability and development of the world. We hope to continue this, with the co-operation of other countries. We have always called for a revival of North-south negotiations and the exertion of persistent efforts in dealing with the economic problems facing the developing countries.
The recent Conference on the Relationship between Disarmament and Development provoked great interest, because the two subjects have a direct bearing upon International peace and security, while both are linked to the development and welfare of nations. We reaffirm that development, by the momentum it creates, and disarmament, with its wide-ranging consequences, are two important and effective factors in ensuring stability; removing the fears and doubts that separate nations and channelling the potential of nations towards ends more beneficial than the acquisition of weapons of slaughter and destruction. If this is to be possible there must be a sense of international responsibility in all countries working towards the elimination of the causes of oppression and tyranny to which we have referred and of the causes of injustice suffered by all peoples vulnerable to occupation and aggression. The diversion of the potential of nations, whether financially stable or not, from military to economic production will increase the possibilities for international co-operation in all its forms.
As we start a new year in the calendar of the United Nations, we look forward to a new era of international co-operation in solving the political and social problems that go beyond the narrow confines of each State. We look forward to overcoming the obstacles and difficulties facing international co-operation in the attempts to solve problems and guide the international community to advanced stages of co-operation that will lead to political and economic stability and enable all of us to face the challenges of the future with confidence and optimism.
